Citation Nr: 9903790	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-17 417	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
December 1980, and from March 1 to 31, 1991.  He also served 
in reserve components of the military.

The issues on appeal come to the Board of Veterans' Appeals 
(Board) from rating decisions by the Huntington, West 
Virginia RO dated in October 1994 and April 1995 that denied 
service connection for a back disorder and an acquired 
psychiatric disorder, respectively.  The veteran testified 
before a local hearing officer in December 1995.  

The Board remanded the veteran's claims by decisions of March 
and October 1997 so that another hearing could be scheduled.  
In January 1998, the veteran withdrew his request for another 
hearing in writing.  In April 1998, the veteran's claims 
folder was permanently transferred to the Salt Lake City, 
Utah, RO, reflecting his relocation to that state.

In a statement associated with the claims folder in August 
1997, the veteran asserted, in part, that he had brain, neck, 
spinal and/or back pain, as well as cancer, all allegedly 
manifestations of an undiagnosed illness resulting from his 
service during the Persian Gulf War.  Although the RO, by 
rating action of September 1998, denied service connection 
for many other disorders claimed to be manifestations of an 
undiagnosed illness associated with service in the Persian 
Gulf War, cancer and a disorder manifested by joint pain were 
not among them.  Since the issues of service connection for 
cancer and for a disorder manifested by joint pain, as 
manifestations of an undiagnosed illness associated with 
service during the Persian Gulf War, have not been 
adjudicated by the RO, and inasmuch as they are not 
inextricably intertwined with the issues now before the Board 
on appeal, they are referred to the RO for appropriate 
action.



FINDINGS OF FACT

1. There is no medical evidence linking the veteran's 
acquired psychiatric disorder to his military service, and 
the claim for service connection is not plausible.

2. There is no medical evidence linking the veteran's back 
disorder to his military service, and the claim for 
service connection is not plausible.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
an acquired psychiatric disorder.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
a back disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that, prior to examination in 
December 1976, the veteran denied, in part, a history of 
swollen or painful joints, broken bones, arthritis, 
rheumatism or bursitis, bone, joint or other deformity, 
lameness, recurrent back pain, frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, or any periods of 
unconsciousness.  On examination, the spine and 
musculoskeletal system were normal, as were neurologic and 
psychiatric examinations.   

In July 1979, the veteran was seen with complaints of lower 
back pain for the prior year.  It was further noted that the 
veteran had had a history of back pain.  On examination, 
there was no noticeable swelling.  The veteran complained of 
poor range of motion and he was referred for orthopedic 
screening.  He began physical therapy for his back complaints 
subsequently that month.    

In September 1979, the veteran was seen for a possible 
pilonidal cyst.  In October, he reported a 15-month history 
of pain in the lower back or coccyx with occasional numbness, 
and slight "twinges" in the legs.  This pain was increased 
by extreme forward bending and extended sitting.  The veteran 
reported that he had been told that he had had a "broken 
tail bone" at some unknown time in the past.  On 
examination, the pilonidal sinus tract was still present.  
There was no inflammation or discharge noted.  Straight leg 
raising was negative, and active and passive range of motion 
in the lower extremities was good.  The patellar achilles 
reflex was +2, and there was slightly decreased vibratory 
sensation in the left leg.  The assessment was 
musculoskeletal low back pain and probably an orthopedic 
problem, as well as a pilonidal sinus tract which was no 
problem at present.    

Subsequently in October 1979, the veteran underwent an 
orthopedic consultation.  His pilonidal cyst appeared normal.  
There was slight fullness over the sacrum, with no erythema 
or tenderness to palpation.  The orthopedist's impression was 
that there was no pathology.  In November, the veteran 
complained of back pain and drainage of his tailbone.  It was 
noted on examination that the pilonidal cyst and sinuses were 
draining to the outside and to the rectum.  There was loss of 
sensation and proprioception, as well as paresthesia 
secondary to pressure from the cyst.  The veteran underwent a 
pilonidal cystectomy in March 1980.  

Prior to examinations in May 1983, August 1986 and January 
1991, the veteran denied, in part, a history of swollen or 
painful joints, bone, joint or other deformity, lameness, 
recurrent back pain, frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, or any periods of unconsciousness.  Prior to the 
January 1991 examination, the veteran indicated that he did 
not know whether he had a history of arthritis, rheumatism, 
bursitis or recurrent back pain.  He stated that in 1987 he 
was told by a chiropractor that he did have a back injury, 
but that he did not receive treatment for this.  He denied 
ever having hurt his back.  On each of these 3 examinations, 
the veteran's spine and musculoskeletal system were normal, 
as were neurologic and psychiatric examinations.  

Post-service, in March 1993, a memorandum prepared by a 
military officer noted that, between February and March 1990, 
the veteran exhibited abnormal behavior or instability, 
possibly resulting from a mental or emotional disorder.  A 
psychiatric evaluation was requested.  

In an undated narrative summary included in the veteran's 
service medical records, it was noted that he had been 
evaluated by a physician who felt that he was depressed.  The 
veteran was referred to a military mental hygiene clinic in 
June 1993.  He was seen in August 1993, during which 
psychological testing was completed.  The veteran did not 
follow-up with psychological treatment after that date, 
despite repeated attempts to get him to return.  He also did 
not follow-up with reserve physicians, despite repeated 
attempts and registered letters.  The narrative summary 
referenced an evaluation of the veteran by a psychologist in 
January 1994 (discussed in the paragraph below), and it was 
recommended that the veteran not be continued on active 
reserve status due to his mental impairment.  

As noted above, the veteran was evaluated by a psychologist 
in January 1994, and the report of this evaluation is 
included in the veteran's service medical records.  The 
veteran was noted to be a very difficult-to-follow historian.  
It was noted that it had became apparent that his social and 
occupational functioning had deteriorated over a period of 
approximately five years.  At one point, he had been on 
active duty for four years and had served in Korea, and had 
been able to support his wife and 3 children.  His marriage 
became unstable, with the veteran divorcing, remarrying and 
again divorcing the same woman.  His history was suggestive 
of his having in the past been violent with his wife, but he 
was very guarded about this, and generally believed that his 
behavior was controlled by his ex-wife, and that others were 
attempting to set him up to appear mentally ill and force him 
to commit suicide or be locked up.  The veteran related a 
period of approximately 3 years when for many months he was 
"psychologically driven" to move his 3 children to numerous 
new locations, ending up in Utah.  He was unemployed and on 
welfare at the time, and related his difficulties to being 
unable to obtain the legal and medical care he needed.  At 
that time "due to others that were intent to discredit me," 
a children's protective service removed the 3 children from 
the veteran's custody and returned them to their mother.  The 
veteran then moved back to Ohio to attempt to establish 
himself and regain custody.  Since that time, he had been 
able to find full-time employment at minimum wage, and had 
obtained a "not very nice" apartment.

The veteran stated that he had always had difficulty 
organizing his thoughts, but "did a good job" until about 5 
years ago, and now he felt weaker in this regard.  He stated 
that he had decreased concentration, with episodes of staring 
when his mind was elsewhere.  When asked about 
hallucinations, the veteran first stated that he heard 
voices, but then qualified that, denying hearing voices, but 
stating that he experienced a feeling that something was 
wrong.  He denied visual hallucinations.  He endorsed a sense 
of being controlled, questioned why he did the things that he 
did not condone, and assumed foul play via hypnosis.  He 
believed that he was exposed to information to make him 
believe that certain things were not true.  He denied 
prominent mood swings, but felt "down" if medical problems 
flared and he worried that he might have been infected with 
something that might kill him.  The veteran stated that his 
interests were maintained, and he denied prominent guilt.  
His energy tended to fluctuate, but he seemed to be more 
reflective of decreased motivation.  His reported no problem 
with appetite, and weight was stable.  The veteran denied any 
obsessions or compulsions.  He noted rare alcohol use and 
denied any drug use.

The veteran was very vague but referred to having had 
psychological testing several times.  He stated that workers 
at the children's protective service were hostile towards 
him.  He referred to being given medication for his 
concentration about 3 or 4 years before.  The veteran denied 
any hospitalizations or ever being given a diagnosis.  

Mental status evaluation and psychological test results were 
significant for the facts that the veteran tended to rely on 
internal rather than external resources, and that he was 
guarded and/or distant in interpersonal relationships.  He 
appeared to possess a negative and damaged self-image, and 
tended to experience a pessimistic orientation to his 
environment and to himself.  His response to the testing 
process was indicative of one who clearly experienced his 
environment in an atypical manner.  He had difficulty 
translating perceptual input appropriately or accurately, and 
he tended to approach the environment in an overly-simplistic 
manner.  The test results suggested that much of the 
veteran's impairment and functioning were created by his 
preoccupations.  Such preoccupations were often manifested in 
psychotic thought processing.  It appeared that he vacillated 
between functioning appropriately at times to exhibiting 
delusional thoughts and perceptions.  He also demonstrated 
below-average intellectual abilities on both verbal and 
abstract reasoning tasks. 

The assessments were rule-out paranoid-type schizophrenia, 
rule-out delusional disorder, and rule-out paranoid 
personality disorder.  It was further noted that evaluation 
of the veteran could not be completed due to his 
unwillingness to report for appointments.  It was recommended 
that the military command use discretion for disposition of 
the veteran based on his performance and behavior.  

In a June 1994 memorandum, it was noted that the veteran 
remained medically disqualified for continued military duty 
by reason of paranoid schizophrenia with delusional thinking.  

In August 1994, the veteran filed a claim for service 
connection for a back disorder which he indicated first arose 
in service in 1977.  On another section of the claim form, he 
indicated that he hurt his tailbone approximately between 
February and April 1980.  

Private medical records were associated with the claims 
folder subsequently in August 1994.  These records reflect, 
in pertinent part, that the veteran reported a history of 
back pain during an outpatient examination in December 1993.  
A chiropractic report indicated that the veteran first sought 
treatment for pain between his shoulders in November 1992.  
The veteran reported that he had been experiencing this pain 
on and off since 1978.  The only treatment he utilized for 
this pain was posture exercises and hot baths.  Following an 
examination in February 1993, the veteran was diagnosed as 
having cervicobrachial syndrome with cervical myalgia 
secondary to multiple cervical subluxations; multiple 
thoracic subluxations; and a lumbar plexus disorder with low 
back pain secondary to multiple lumbar and bilateral 
lumbosacral subluxations.  

In a statement dated in October 1994, the veteran asserted, 
in part, that he had pain in his lower back.  By an October 
1994 rating decision, the Huntington RO, in pertinent part, 
denied service connection for a low back disorder. 

In April 1995, the veteran claimed service connection for 
schizophrenia.  By rating action subsequently that month, the 
Huntington RO, in pertinent part, denied service connection 
for schizophrenia. 

VA outpatient treatment records associated with the claims 
folder in July 1995 reflect, in pertinent part, psychiatric 
treatment of the veteran between May 1994 and July 1995. 

In December 1995, the veteran testified before a local 
hearing officer at the Huntington RO.  He denied having had 
psychiatric treatment prior to service, nor did he have any 
problems during basic training in the service.  During his 
training as a fire control mechanic, he stated that he was 
"a little slow" in learning.  He took some extra classes on 
the side to keep up with the training, which he eventually 
completed.  By the time he was discharged from service, he 
stated that an "infection" in the low back was bothering 
him.  He did not undergo a discharge examination.  After 
discharge from his first period of active duty, the veteran 
worked for 21/2 years as an electrician in an industrial plant, 
and he did not undergo a physical examination before taking 
this job.  

The veteran reported that near the end of his first tour of 
duty, he became paranoid and edgy.  Sometimes he thought that 
someone was trying to hurt him.  He became very concerned 
with the quality of his work, as he was afraid someone would 
tamper with it.  This behavior continued in his job following 
service.  The veteran averaged approximately 3 years per job; 
he would become discontent about not getting raises, and 
other workers treated him differently.  He began to think 
that others thought he was trying to make them look bad.  
While the veteran was in the military, he was considered a 
loner.  He felt that he was served food from a plate which 
was obtained from a different stack from other plates.  
Sometimes he would get sick after eating.  Sometimes he would 
be put to work and not be allowed to eat.  Other times he 
would be denied access to sick call.  The veteran felt that 
this was based on racial discrimination.  

The veteran essentially became a workaholic to deal with this 
situation.  He was given a promotion while in service.  
During his first post-service job, he became upset about not 
getting promotions.  He entered Reserve service and began a 
long period of moving from state to state and from job to 
job.  Approximately 2 years before the hearing, the veteran 
began to notice a problem in his thinking, and he began to 
seek VA treatment the next year.  He had been put in a YMCA 
by the VA due to his homelessness.  The veteran had been 
accepted into Reserve service without any examination.  He 
worked in air cargo, loading and unloading airplanes.  At the 
time, he was having problems within himself, as well as 
domestic problems.  He began to have concentration problems, 
and he was given some medication by a military physician.  He 
was eventually discharged from the reserve service due to his 
diagnosed schizophrenia.  The most severe manifestation of 
this disorder reportedly occurred in 1993, when he 
experienced tremors and his eyes would shake.  He 
intermittently sought VA treatment for this disorder.  The 
veteran also indicated that he was receiving Social Security 
disability benefits.  

Regarding his back disorder, the veteran indicated that he 
first had problems in service when he was riding in the back 
in a truck which was going down a dirt road with a lot of 
potholes.  He got bounced around in the rear of the truck and 
his lower back was hurt.  The problem thereafter was on and 
off, until he re-injured his back after lifting a roll of 
cables while loading a truck.  During the hearing, the 
veteran also suggested that his back was injured due to 
intentional exposure to a beam of radar.  He stated that he 
had reported his back injury during his discharge 
examination, and that he was asked to sign something 
indicating that the military was not responsible, which he 
refused to sign.  After discharge, the veteran's back pain 
was not continuous, but would occur every once in a while, 
and he essentially treated himself by wearing a back brace.  

At the conclusion of the hearing, the veteran testified that 
he actually began to notice a problem with a nervous disorder 
before he re-entered active duty in 1991, when he noticed 
tremors and shaking problems. 

Received in December 1997 were numerous VA medical records 
which reflect, in pertinent part, outpatient treatment for a 
psychiatric disorder between December 1994 and December 1997.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).    

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The VA has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well-grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered in 
this case is whether the veteran has presented well-grounded 
claims, that is, claims which are plausible.  If he has not 
presented well-grounded claims, his appeals must fail, and 
there is no duty to assist him further in the development of 
his claims, as any such additional development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In this case, the Board finds that the veteran's claims for 
service connection for an acquired psychiatric and back 
disorders are not well-grounded within the meaning of 38 
U.S.C.A. § 5107, as he has submitted no medical evidence 
linking any current acquired psychiatric and back disorders 
to any incident of military service.  The key question in 
this case centers on the relationship of each disorder with 
military service.  Such relationships are not susceptible to 
informed lay observation, and thus, for there to be credible 
evidence of such relationships, competent medical evidence is 
required. 

The veteran has asserted that both his acquired psychiatric 
and back disorders were first manifested during active duty.  
In this regard, the Board notes that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well-
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  There is no indication that the veteran in this case 
has a medical background or otherwise has the sufficient 
expertise to offer a competent medical opinion as to the 
causation of his psychiatric and back disorders. 

Thus, the Board finds that the veteran's claims for service 
connection for acquired psychiatric and back disorders are 
not well-grounded.  If claims are not well-grounded, the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet. App. 14 (1993).  As claims that are not 
well-grounded do not present a question of fact or law over 
which the Board has jurisdiction, the appeals regarding the 
claims for service connection for acquired psychiatric and 
back disorders are denied.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a back disorder is denied.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals (Court) 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.

